Order entered December 20, 2019




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-00508-CR

                               BRANDON DAVIS, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 366-80734-2018

                                         ORDER
       Before the Court is appellant’s December 19, 2019 third motion for extension of time to

file his brief. We GRANT the motion and ORDER appellant’s brief due on or before December

31, 2019.


                                                    /s/   CORY L. CARLYLE
                                                          JUSTICE